



Award No. ***
INTUIT INC. AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(Service-Based Vesting)
Intuit Inc., a Delaware corporation (“Intuit” or the “Company”), hereby grants
you a restricted stock unit award (“Award”) pursuant to the Company’s Amended
and Restated 2005 Equity Incentive Plan (the “Plan”), of the Company’s common
stock, $0.01 par value per share (“Common Stock” or “Shares”). The number of
Shares that are subject to the Award and may be earned by you (“Number of
Shares”) is set forth below. All capitalized terms in this Grant Agreement
(“Agreement”) that are not defined in this Agreement have the meanings given to
them in the Plan. This Agreement shall include any appendices, addenda or
consents attached hereto or otherwise associated herewith. This Award is subject
to all of the terms and conditions of the Plan, which is incorporated into this
Agreement by reference. This Agreement is not meant to interpret, extend, or
change the Plan in any way, or to represent the full terms of the Plan. If there
is any discrepancy, conflict or omission between this Agreement and the
provisions of the Plan, the provisions of the Plan shall apply.


Name of Participant:
***

Number of Shares:
***

Date of Grant:        ***
First Vesting Date:    ***


***This information is as shown in the Restricted Stock Units section of the
third-party administrator’s online portal.


Subject to the forfeiture provisions set forth in this Agreement, this Award
will vest as to 25% of the Number of Shares on July 1 in the calendar year
immediately after the Date of Grant and as to 6.25% of the Number of Shares on
each October 1, December 31, April 1 and July 1 that follows (each a “Vesting
Date”), until the Award is fully vested, provided that you have not Terminated
before the respective Vesting Dates. Notwithstanding the foregoing, if you are
or will be Retirement eligible in the calendar year in which the Date of Grant
occurs, this Award will vest as to 12.5% of the Number of Shares on December 31
in the calendar year of the Date of Grant, and as to 6.25% of the Number of
Shares on each April 1, July 1, October 1 and December 31 that follows (each a
“Vesting Date,” if this provision applies), until the Award is fully vested,
provided you have not Terminated before the respective Vesting Dates. Further,
and notwithstanding the foregoing, Sections 1(b) through 1(d) provide certain
circumstances in which you may vest in all or a portion of this Award before the
foregoing Vesting Dates. Any portion of this Award that does not vest, including
pursuant to Sections 1(b) through 1(d), shall be cancelled and you will have no
further right or claim thereunder.


1.
In the event of your Termination prior to the last Vesting Date, the following
provisions will govern the vesting of this Award:



(a)
Termination Generally: In the event of your Termination prior to the last
Vesting Date for any reason other than as expressly set forth in the other
subsections of this Section 1 of the Agreement, this Award immediately will stop
vesting and will terminate, and you will have no further right or claim to
anything under this Award (other than with respect to the portion of the Award
that has previously vested).



(b)
Termination due to Retirement: In the event of your Termination prior to the
last Vesting Date due to your Retirement, you will vest in a pro-rata portion of
the Number of Shares, to be calculated as follows: divide your number of full
months of service since the Date of Grant by forty-eight (48) months, multiply
that quotient by the Number of Shares, then subtract any Shares in which you
already have vested, and round down to the nearest whole Share, and the Vesting
Date under this Agreement will be your Termination Date. For purposes of this
Award, “Retirement” means the Termination of your employment with the Company
after you have reached age fifty-five (55) and completed ten (10) full years of
service with the Company (including any parent or Subsidiary).



(c)
Termination due to Death or Disability: In the event of your Termination prior
to the last Vesting Date due to your death or Disability after you have been
actively employed by the Company for one year or more, this Award will vest as
to 100% of the Number of Shares on your Termination Date, minus any Shares in
which you already have vested, and the Vesting Date under this Agreement will be
your Termination Date. For purposes of this Award, “Disability” is defined in
Section 30(j) of the Plan.








--------------------------------------------------------------------------------





(d)
Termination On or Within One Year Following Corporate Transaction: In the event
of your Termination by the Company or its successor on or within one year
following the date of a Corporate Transaction and prior to the final Vesting
Date, you will vest in a pro-rata portion of the Number of Shares, to be
calculated as follows: divide your number of full months of service since the
Date of Grant by forty-eight (48) months, multiply that quotient by the Number
of Shares, then subtract any Shares in which you already have vested, and round
down to the nearest whole Share, and the Vesting Date under this Agreement will
be your Termination Date. For purposes of this Award, “Corporate Transaction” is
defined in Section 30(i) of the Plan.



(e)
For purposes of this Agreement, your Termination will be deemed to occur on the
Termination Date, as defined in the Plan.



2.
Issuance of Shares under this Award: Subject to Section 4 of the Agreement, the
Company will issue you the Shares subject to this Award as soon as reasonably
possible after any Vesting Date or any other date upon which this Award vests
under Sections 1(a) through 1(d) (but, to the extent that Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) is applicable to you, in
no case later than March 15th of the calendar year after the calendar year in
which the vesting event occurs). Until the date the Shares are issued to you,
you will have no rights as a stockholder of the Company. You acknowledge and
agree that you may be required to provide a written or electronic acknowledgment
prior to the issuance of any Shares to you by the Company under this Agreement.



3.
Rights as a Stockholder; Dividend Equivalent Rights: You shall have no voting or
other rights as a stockholder with respect to the Shares underlying the Award
until such Shares have been issued to you. Notwithstanding the preceding
sentence, you shall be entitled to receive payment of the equivalent of any and
all dividends declared by the Company on its Common Stock on each date on which
dividends are paid on and after the Date of Grant of the Award in an amount
equal to the amount of such dividends multiplied by the number of Shares
underlying the then outstanding portion of the Award. These dividend equivalents
shall be paid upon the later of (a) the date dividends are paid to the common
stockholders of the Company, or (b) the date the Restricted Stock Units with
respect to which such dividend equivalents are payable become vested and the
underlying Shares are issued (it being understood that no dividend equivalents
will be paid with respect to Shares underlying any Restricted Stock Units that
do not vest, and that dividend equivalent rights equal to the dividends declared
on the Company’s Common Stock from and after the Date of Grant of the unvested
Restricted Stock Units shall be paid as and when such Restricted Stock Units
vest and the underlying Shares are issued).



4.
Withholding Taxes: If you are subject to United States federal income and
employment taxes, this Award is generally taxable upon vesting based on the Fair
Market Value on the date the Award (or portion thereof) vests. For further
detail, and for information regarding taxation in other jurisdictions, you
should refer to the Global Supplement, which is an attachment to and is
incorporated by reference into this Agreement. To the extent required by
applicable law, you shall make arrangements satisfactory to the Company for the
payment and satisfaction of any income tax, employment tax, social security tax,
social insurance, payroll tax, contributions, payment on account or other
withholding obligations that arise under this Award and, if applicable, any sale
of Shares. The Company shall not be required to issue Shares pursuant to this
Award or to recognize any purported transfer of Shares until such obligations
are satisfied. Subject to the Company’s discretion and in compliance with
applicable laws, these obligations may be satisfied by the Company withholding a
number of Shares that would otherwise be issued under this Award that the
Company determines has a Fair Market Value sufficient to meet the tax
withholding obligations (determined using a rate of up to the maximum statutory
rate in the applicable jurisdictions), including but not limited to withholding
with respect to income and/or employment taxes on this Award, including any
stock-settled dividend equivalent rights paid with respect to any Shares
underlying this Award. Subject to the Company’s discretion and in compliance
with applicable laws, these obligations may also be satisfied by other methods
including, but not limited to: (a) through a “same day sale” commitment from you
and a FINRA Dealer meeting the requirements of the Company’s “same day sale”
procedures, (b) having the Company withhold amounts from amounts otherwise
payable to you under the Company’s payroll system, and (c) any other methods
approved by the Company. Notwithstanding the foregoing, if you are a Section 16
Officer of the Company, unless otherwise agreed to by the Company and you, these
obligations will be satisfied by the Company withholding a number of Shares that
would otherwise be issued under this Award that the Company determines has a
Fair Market Value sufficient to meet the tax withholding obligations (determined
as the minimum statutory rate in the applicable jurisdictions), including but
not limited to withholding with respect to income and/or employment taxes on
this Award, including any stock-settled dividend equivalent rights paid with
respect to any Shares underlying this Award. For purposes of this Award, “Fair
Market Value” is defined in Section 30(m) of the Plan.



You are ultimately liable and responsible for all taxes owed by you in
connection with this Award, regardless of any action the Company takes or any
transaction pursuant to this section with respect to any tax withholding
obligations that arise in connection with this Award. The Company makes no
representation or undertaking regarding the treatment of any tax





--------------------------------------------------------------------------------





withholding in connection with the grant, issuance, vesting or settlement of
this Award or the subsequent sale of any of the Shares underlying the Award that
vest. The Company does not commit and is under no obligation to structure this
Award to reduce or eliminate your tax liability or to ensure that the tax
withholding is sufficient to entirely satisfy your tax liability arising from
this Award.


5.
Disputes: Any question concerning the interpretation of this Agreement, any
adjustments to be made thereunder, and any controversy that may arise under this
Agreement, shall be determined by the Committee in accordance with its authority
under Section 4 of the Plan. Any such decision by the Committee shall be final
and binding.



6.
Other Matters:



(a)
The Award granted to an employee in any one year, or at any time, does not
obligate the Company or any Subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any Subsidiary or other affiliate) might
grant an award in any future year or in any given amount. Decisions regarding
any future grants of an award, if any, will be at the sole discretion of the
Committee.



(b)
As the grant of the Award is discretionary, the grant does not form part of your
contract of employment. If you are employed by any Company in the group other
than the Company, the grant of the Award will not form a contractual
relationship between you and the Company and will not form part of your contract
of employment with the Subsidiary which employs you.



(c)
Notwithstanding anything to the contrary in this Agreement, if you change
classification from a full-time employee to a part-time employee, the Company
may make unilateral changes to the terms and conditions of this Award, including
reducing the number of Shares subject to this Award, in accordance with Company
policy.



(d)
This Award is an extraordinary item that does not constitute compensation for
services that you have rendered to the Company or any Subsidiaries (including,
as applicable, your employer). Further, this Award is not part of normal or
expected compensation or salary for any purpose including, but not limited to,
calculating any severance, resignation, termination, payment in lieu of notice,
redundancy, end of service payments, bonuses long-service awards, pension or
retirement benefits or similar payments.



(e)
Your participation in the Plan is voluntary. The Company, and its officers or
directors, do not guarantee or make any representation to you regarding the
performance of the Common Stock. The future value of the Common Stock is unknown
and cannot be predicted with any certainty.



(f)
Because this Agreement relates to terms and conditions under which you may be
issued Shares and the Company is a Delaware corporation, an essential term of
this Agreement is that it shall be governed by the laws of the State of
Delaware, without regard to choice of law principles of Delaware or other
jurisdictions. You acknowledge and agree that any action, suit, or proceeding
relating to this Agreement or the Award granted hereunder shall be brought in
the state or federal courts of competent jurisdiction in Santa Clara County in
the State of California.



(g)
Communications regarding the Plan and this Award may be made by electronic
delivery through email and/or an online or electronic system established and
maintained by the Company or a third party designated by the Company. You hereby
acknowledge that you have read this provision and consent to the electronic
delivery of the documents and contracting electronically with the Company
(and/or other parties) in relation to the Plan.



(h)
You hereby understand and acknowledge that your personal data may be collected,
used and transferred, in electronic or other form, by and among, as applicable,
your employer, the Company and its Subsidiaries for the purposes of
implementing, administering and managing the Plan. This may include personal
data regarding your employment, the nature and amount of your compensation and
the fact and conditions of your participation in the Plan, your name, gender,
home address, email address and telephone number, date of birth, tax file
number, social security number or other identification number, salary, tax
information, nationality, job title, any shares of stock or directorships held
in the Company and its Subsidiaries, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor and other personal data reasonably required for the
purpose of implementing, administering and managing the Plan (the “Data”). For
more information about your employer’s collection and processing of your Data
for this purpose, please see Intuit’s Global Employee Privacy Policy, which can
be found on the Company’s Intranet or by contacting your local human resources
representative.






--------------------------------------------------------------------------------







(i)
Data Transfer for Administration of Plan.



(i)
You understand that certain Data may be transferred to the stock administrator,
whose name and contact information can be found on the Company’s Intranet (the
“Stock Administrator”) and other third parties as necessary to enable or assist
with the implementation, administration and management of the Plan. You
understand that such recipients may act as independent Data Controllers of your
Data under applicable privacy laws and in such cases the third party will be
responsible for the processing of the Data once it is in their possession or
control. You acknowledge that such third parties may process your Data in the
United States or in other countries with different, and in some cases less
protective, data protection laws than in your country. You acknowledge and
understand that, where any such third party is operating as a Data Controller,
that third party may collect additional Data from you in order to implement,
administer and manage the Plan, and that third party’s privacy policy will
govern its collection, use and sharing of your Data.



(ii)
You acknowledge and understand that where any such third party is acting as an
independent Data Controller, you will need to exercise your data rights under
local law, as applicable, with the third party Data Controller directly.



(j)
This Agreement, and any issuance of Shares hereunder, is intended to comply and
shall be interpreted in accordance with Section 409A of the Code. Upon your
Separation from Service, the Company shall determine whether any Shares issued
to you in accordance with this Agreement could be determined to be payments from
a nonqualified deferred compensation plan and whether you are a “specified
employee” as of the applicable payment date (each as defined by Section 409A of
the Code). If you are determined to be a “specified employee” and any such
payments are payable in connection with your Separation from Service, and are
not exempt from Section 409A of the Code as a short-term deferral or otherwise,
these payments, to the extent otherwise payable within six (6) months after your
date of Separation from Service, will be paid in a lump sum on the earlier of:
(i) the date that is six (6) months after your date of Separation from Service
or (ii) the date of your death. The foregoing six (6) month delay shall be
applied if and only to the extent necessary to avoid the imposition of taxes
under Section 409A of the Code. For purposes of this Agreement, a “Separation
from Service” means an anticipated permanent reduction in the level of bona fide
services to twenty percent (20%) or less of the average level of bona fide
services performed over the immediately preceding thirty-six (36) month period.
For purposes of Section 409A of the Code, the payments to be made to you in
accordance with this Agreement shall be treated as a right to a series of
separate payments.



7.
Miscellaneous: This Agreement (including the Plan, which is incorporated herein
by reference) constitutes the entire agreement between you and the Company with
respect to this Award, and supersedes all prior agreements or promises with
respect to the Award. Except as provided in the Plan, this Agreement may be
amended only by a written document signed by the Company and you. Subject to the
terms of the Plan, the Company may assign any of its rights and obligations
under this Agreement, and this Agreement shall be binding on, and inure to the
benefit of, the successors and assigns of the Company. Subject to the
restrictions on transfer of an Award described in Section 14 of the Plan, this
Agreement shall be binding on your permitted successors and assigns (including
heirs, executors, administrators and legal representatives). All notices
required under this Agreement or the Plan must be mailed or hand-delivered, (1)
in the case of the Company, to the Company, attn.: Stock Administration at 2535
Garcia Ave., Mountain View, CA 94043, or at such other address designated in
writing by the Company to you, and (2) in the case of you, at the address
recorded in the books and records of the Company as your then current home
address. You acknowledge and agree that any such notices from the Company to you
may also be delivered through the Company’s electronic mail system (prior to
your Termination Date) or at the last email address you provided to the Company
(after your Termination Date).



Additional information about the Plan and this Award (including certain tax
consequences related to the Award) is contained in the accompanying Prospectus
and, if applicable to you, the Global Supplement.


If you are employed by the Company outside of the United States, you will be
deemed to have accepted this Award unless you decline it within three months of
the Date of Grant.


The Company has signed this Agreement effective as of the Date of Grant.


INTUIT INC.









--------------------------------------------------------------------------------







By: /S/ SASAN K. GOODARZI    
Sasan K. Goodarzi, President
    and Chief Executive Officer


Award No. ***





--------------------------------------------------------------------------------





INTUIT INC. AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(Executive Performance-Based Vesting: Relative Total Shareholder Return Goals)
Intuit Inc., a Delaware corporation (“Intuit” or the “Company”), hereby grants
you a restricted stock unit award (“Award”) pursuant to the Company’s Amended
and Restated 2005 Equity Incentive Plan (the “Plan”), of the Company’s common
stock, $0.01 par value per share (“Common Stock” or “Shares”). The maximum
number of Shares that are subject to the Award and may become eligible to vest
(“Maximum Shares”) is set forth below. All capitalized terms in this Grant
Agreement (“Agreement”) that are not defined in this Agreement have the meanings
given to them in the Plan. This Agreement shall include any appendices, addenda
or consents attached hereto or otherwise associated herewith. This Award is
subject to all of the terms and conditions of the Plan, which is incorporated
into this Agreement by reference. This Agreement is not meant to interpret,
extend, or change the Plan in any way, or to represent the full terms of the
Plan. If there is any discrepancy, conflict or omission between this Agreement
and the provisions of the Plan, the provisions of the Plan shall apply.


Name of Participant: ***    
Maximum Shares: 200% of the Target Shares
Target Shares: *** total (one-third of this number for each of the three
overlapping Performance Periods)
Date of Grant: ***        
Vesting Date: September 1, 2023


***This information is as shown in the Restricted Stock Units section of the
third-party administrator’s online portal.


Vesting Based on Achievement of Total Shareholder Return Goals. Subject to the
service conditions included in this Agreement, vesting of this Award is based on
Intuit’s percentile rank of total shareholder return (“TSR”) among a group of
comparator companies (the “Comparison Group”), as set forth on Exhibit A (the
“TSR Goals”). Actual performance against the TSR Goals is measured as follows:
up to one-third of the Maximum Shares will be eligible to vest based on the
actual performance against the TSR Goals as measured over the period beginning
on August 1, 2020 and ending on July 31, 2021 (the “12 Month Performance
Period”), up to one-third of the Maximum Shares will be eligible to vest based
on the actual performance against the TSR Goals as measured over the period
beginning on August 1, 2020 and ending on July 31, 2022 (the “24 Month
Performance Period”), and up to one-third of the Maximum Shares will be eligible
to be vest based on the actual performance against the TSR Goals as measured
over the period beginning on August 1, 2020 and ending on July 31, 2023 (the “36
Month Performance Period” and together with the 12 Month Performance Period and
the 24 Month Performance Period, the “Performance Periods” and each a
“Performance Period”). The actual performance against the TSR Goals for each
Performance Period must be certified by the Compensation and Organizational
Development Committee of Intuit’s Board of Directors (“Committee”) in order for
any portion of this Award to be eligible to vest; provided, however, that if
Intuit’s TSR is negative during a Performance Period, then, subject to Note 2 in
Exhibit A, the maximum Shares that the Committee can certify as eligible to vest
for that Performance Period will be the Target Shares for that Performance
Period. The Committee will certify the results of the TSR Goals as soon as
reasonably possible (the date of such certification for the respective
Performance Period, the “Certification Date”) after each Performance Period. Any
portion of this Award that is eligible to vest based on the Committee’s
certification will be subject to continued service through the Vesting Date in
order to become fully vested. For the avoidance of doubt, you must remain in
continuous service with Intuit through and including the Vesting Date in order
to become vested in any portion of the Award that becomes eligible to vest based
on the Committee’s certification. Any portion of this Award that is not eligible
to vest based on the Committee’s certification for the applicable Performance
Period will terminate on the Certification Date of the respective Performance
Period.


Notwithstanding the foregoing, Sections 1(b) through 1(e) provide certain
circumstances in which you may vest in this Award before the Vesting Date and/or
without certification of the TSR Goals by the Committee. If any of Sections 1(b)
through 1(e) apply, then any portion of this Award that does not vest pursuant
to those sections will terminate.


Comparison Group. The Comparison Group will be the companies shown on Exhibit B
(each, together with Intuit, a “Member Company”); provided, however, that a
company will be removed from the Comparison Group if, during a Performance
Period, it ceases to have a class of equity securities that is both registered
under the Securities Exchange Act of 1934 and actively traded on a U.S. public
securities market (unless such cessation of such listing is due to any of the
circumstances in (i) through (iv) of the following paragraph).


Definition of TSR. “TSR” as applied to any Member Company means stock price
appreciation from the beginning to the end of the applicable Performance Period,
plus dividends and distributions made or declared (assuming such dividends or
distributions are reinvested in the common stock of the Member Company) during
such Performance Period, expressed as a





--------------------------------------------------------------------------------





percentage return. Except as modified in Section 1(e), for purposes of computing
TSR, the stock price at the beginning of a Performance Period will be the
average price of a share of common stock of a Member Company over the 30 trading
days beginning on August 1, 2020, and the stock price at the end of the
Performance Period will be the average price of a share of common stock of a
Member Company over the 30 trading days ending (i) July 31, 2021, for the 12
Month Performance Period, (ii) July 31, 2022, for the 24 Month Performance
Period, and (iii) July 31, 2023 for the 36 Month Performance Period, adjusted
for stock splits or similar changes in capital structure; provided, however,
that TSR for a Member Company will be negative one hundred percent (-100%) if
the Member Company: (i) files for bankruptcy, reorganization, or liquidation
under any chapter of the U.S. Bankruptcy Code; (ii) is the subject of an
involuntary bankruptcy proceeding that is not dismissed within 30 days; (iii) is
the subject of a stockholder approved plan of liquidation or dissolution; or
(iv) ceases to conduct substantial business operations. For avoidance of doubt,
the acquisition of a Member Company by another person or group of related
persons by itself does not result in the Member Company being treated as ceasing
to conduct substantial business operations.


1.
In the event of your Termination or a Corporate Transaction prior to the Vesting
Date, the following provisions will govern the vesting of this Award:



(a)
Termination Generally: In the event of your Termination prior to the Vesting
Date for any reason other than as expressly set forth in the other subsections
of this Section 1 of the Agreement, this Award immediately will terminate
without having vested as to any of the Shares and you will have no right or
claim to anything under this Award.



(b)
Termination due to Retirement: In the event of your Termination prior to the
Vesting Date due to your Retirement, you will vest immediately on the date of
your Retirement in a pro-rata portion of the Award, to be calculated as follows:
divide your number of full months of service since the Date of Grant by
thirty-six (36) months, multiply this quotient (the “pro rata percentage”) to
the sum of (i) the number of Shares that were to vest on the Vesting Date,
subject to your continued employment, based on the actual level of achievement
of the TSR Goals, as certified by the Committee, for each completed Performance
Period, and (ii) 100% of the Target Shares that remain subject to any incomplete
Performance Period, and rounding down to the nearest whole Share. The Vesting
Date under this Agreement will be your Termination Date. Subject to Section
6(j), Shares that become vested in accordance with this Section 1(b) will be
distributed to you as soon as reasonably practicable following the date of your
Retirement. For purposes of this Award, “Retirement” means the Termination of
your employment with the Company after you have reached age fifty-five (55) and
completed ten (10) full years of service with the Company (including any parent
or Subsidiary).



(c)
Termination due to Death or Disability: In the event of your Termination prior
to the Vesting Date due to your death or Disability after you have been actively
employed by the Company for one year or more, this Award will vest immediately
as to the sum of (i) the number of Shares that were to vest on the Vesting Date,
assuming that you had continued employment until the Vesting Date, based on the
actual level of achievement of the TSR Goals, as certified by the Committee, for
each completed Performance Period, and (ii) 100% of the Target Shares that
remain subject to any incomplete Performance Period. The Vesting Date under this
Agreement will be your Termination Date. Shares that become vested in accordance
with this Section 1(c) will be distributed to you as soon as reasonably
practicable following the date of your Termination due to your death or
Disability. For purposes of this Award, “Disability” is defined in Section 30(j)
of the Plan.



(d)
Involuntary Termination. In the event of your Involuntary Termination before the
Vesting Date, a pro rata portion of this Award will vest immediately on your
Termination Date by applying the pro rata percentage to the sum of (i) the
number of Shares that were to vest on the Vesting Date, assuming that you had
continued employment until the Vesting Date, based on the actual level of
achievement of the TSR Goals, as certified by the Committee, for each completed
Performance Period, and (ii) 100% of the Target Shares that remain subject to
any incomplete Performance Period, and rounding down to the nearest whole Share.
Subject to Section 6(j), Shares that become vested in accordance with this
Section 1(d) will be distributed to you as soon as reasonably possible after the
effective date of a waiver and general release of claims executed by you in
favor of the Company and certain related persons determined by the Company in
the form presented by the Company (“Release”). If you do not execute the Release
within forty-five (45) days following your Termination Date, or such longer
period of time as may be required under applicable law, then you will not be
entitled to the receipt of any Shares under this Section 1(d). If the time
period to execute and/or revoke the Release spans two calendar years, then,
notwithstanding anything contained herein to the contrary, Shares to be
distributed to you pursuant to this Section 1(d) will not be distributed to you
until the second calendar year. Involuntary Termination means, for purposes of
this Agreement, either (A) your Termination by the Company without Cause, or (B)
your resignation for Good Reason. “Cause” means, for purposes of this Agreement,
(i) gross negligence or willful misconduct in the performance of your






--------------------------------------------------------------------------------





duties to the Company (other than as a result of a Disability) that has resulted
or is likely to result in material damage to the Company, after a written demand
for substantial performance is delivered to you by the Company which
specifically identifies the manner in which you have not substantially performed
your duties and you have been provided with a reasonable opportunity of not less
than 30 days to cure any alleged gross negligence or willful misconduct;
(ii) commission of any act of fraud with respect to the Company; or
(iii) conviction of a felony or a crime involving moral turpitude. No act or
failure to act by you will be considered “willful” if done or omitted by you in
good faith with reasonable belief that your action or omission was in the best
interests of the Company. “Good Reason” means, for the purposes of this
Agreement, your resignation within sixty (60) days after the occurrence any of
the following events without your consent: (i) a material reduction in your
duties that is inconsistent with your position at the time of the Date of Grant,
(ii) any material reduction in your base annual salary or target annual bonus
(other than in connection with a general decrease in the base salaries or target
bonuses for all officers of Intuit), or (iii) a requirement by Intuit that you
relocate your principal office to a facility more than 50 miles from your
principal office on the Date of Grant; provided however, that with regard to (i)
through (iii) you must provide Intuit with written notice of the event allegedly
constituting “Good Reason,” and Intuit will have 15 days from the date it
receives such written notice to cure such event. If you do not execute the
Release before the time that Shares are distributed to other Participants, then
Shares will be distributed to you at the time the Release has become effective,
provided that the Release becomes effective during the time period provided in
this Section 1(d).


(e)
Corporate Transaction: In the event of a Corporate Transaction before the
Vesting Date, the level of achievement of the TSR Goals will be based on the
actual level of achievement of the TSR Goals, as certified by the Committee, for
each completed Performance Period and will be determined as of the effective
date of the Corporate Transaction based on the Comparison Group as constituted
on such date (the “CIC Achievement Level”) for any incomplete Performance
Period. In addition, for any incomplete Performance Period, Intuit’s ending
stock price will be the sale price of the Shares in the Corporate Transaction
and the ending stock price of the other Member Companies will be the average
price of a share of common stock of a Member Company over the 30 trading days
ending on the effective date of the Corporate Transaction, in each case adjusted
for changes in capital structure. This Award will vest immediately prior to the
consummation of such Corporate Transaction based on the CIC Achievement Level.
Shares that become vested in accordance with this Section 1(e) will be
distributed as soon as reasonably possible after such determinations are
complete. For avoidance of doubt, with respect to any incomplete Performance
Period, this provision is intended to result in you vesting in the number of
Shares corresponding to the CIC Achievement Level, without Committee
certification, provided that you are employed immediately prior to the
consummation of a Corporate Transaction. For purposes of this Award, “Corporate
Transaction” is defined in Section 30(i) of the Plan; provided that such
Corporate Transaction constitutes a “change in the ownership or effective
control” of the Company or “change in the ownership of a substantial portion of
the assets” of the Company within the meaning of Treasury Regulations
1.409A-3(a)(5) and 1.409A-3(i).



(f)
For purposes of this Agreement, your Termination will be deemed to occur on the
Termination Date, as defined in the Plan.



2.
Issuance of Shares under this Award: Subject to Section 4 of the Agreement, and
except as described in the next sentence, the Company will issue you the Shares
subject to this Award as soon as reasonably possible after the Vesting Date
(but, to the extent that Section 409A of the U.S. Internal Revenue Code is
applicable to you, in no case later than March 15th of the calendar year after
the calendar year in which the Vesting Date occurs). Subject to Section 6(j), in
the event of a Termination pursuant to Sections 1(b) through 1(d) prior to the
Vesting Date, Shares will be distributed as soon as reasonably possible after
the Termination Date or, if later, the date that the Release becomes effective
in accordance with Section 1(d) (but in no event later than March 15th after the
calendar year in which the Termination Date or the effective date of the Release
occurs). Until the date the Shares are issued to you, you will have no rights as
a stockholder of the Company. You acknowledge and agree that you may be required
to provide a written or electronic acknowledgment prior to the issuance of any
Shares to you by the Company under this Agreement.



3.
Rights as a Stockholder; Dividend Equivalent Rights: You shall have no voting or
other rights as a stockholder with respect to the Shares underlying the Award
until such Shares have been issued to you. Notwithstanding the preceding
sentence, you shall be entitled to receive payment of the equivalent of any and
all dividends declared by the Company on its Common Stock on each date on which
dividends are paid on and after the Date of Grant of the Award in an amount
equal to the amount of such dividends multiplied by the number of Shares
underlying the then outstanding portion of the Award. These dividend equivalents
shall be paid upon the later of (a) the date dividends are paid to the common
stockholders of the Company, or (b) the date the Restricted Stock Units with
respect to which such dividend equivalents






--------------------------------------------------------------------------------





are payable become vested and the underlying Shares are issued (it being
understood that no dividend equivalents will be paid with respect to Shares
underlying any Restricted Stock Units that do not vest, but that dividend
equivalent rights equal to the dividends declared on the Company’s Common Stock
from and after the Date of Grant of the unvested Restricted Stock Units shall be
paid as and when such Restricted Stock Units vest and the underlying Shares are
issued).


4.
Withholding Taxes: If you are subject to United States federal income and
employment taxes, this Award is generally taxable upon vesting based on the Fair
Market Value on the Vesting Date. For further detail, and for information
regarding taxation in other jurisdictions, you should refer to the Global
Supplement, which is an attachment to and is incorporated by reference into this
Agreement. To the extent required by applicable law, you shall make arrangements
satisfactory to the Company for the payment and satisfaction of any income tax,
employment tax, social security tax, social insurance, payroll tax,
contributions, payment on account or other withholding obligations that arise
under this Award and, if applicable, any sale of Shares. The Company shall not
be required to issue Shares pursuant to this Award or to recognize any purported
transfer of Shares until such obligations are satisfied. Subject to the
Company’s discretion and in compliance with applicable laws, these obligations
may be satisfied by the Company withholding a number of Shares that would
otherwise be issued under this Award that the Company determines has a Fair
Market Value sufficient to meet the tax withholding obligations (determined
using a rate of up to the maximum statutory rate in the applicable
jurisdictions), including but not limited to withholding with respect to income
and/or employment taxes on this Award, including any stock-settled dividend
equivalent rights paid with respect to any Shares underlying this Award. Subject
to the Company’s discretion and in compliance with applicable laws, these
obligations may also be satisfied by other methods including, but not limited
to: (a) through a “same day sale” commitment from you and a FINRA Dealer meeting
the requirements of the Company’s “same day sale” procedures, (b) having the
Company withhold amounts from amounts otherwise payable to you under the
Company’s payroll system, and (c) any other methods approved by the Company.
Notwithstanding the foregoing, if you are a Section 16 Officer of the Company,
unless otherwise agreed to by the Company and you, these obligations will be
satisfied by the Company withholding a number of Shares that would otherwise be
issued under this Award that the Company determines has a Fair Market Value
sufficient to meet the tax withholding obligations (determined as the minimum
statutory rate in the applicable jurisdictions), including but not limited to
withholding with respect to income and/or employment taxes on this Award,
including any stock-settled dividend equivalent rights paid with respect to any
Shares underlying this Award. For purposes of this Award, “Fair Market Value” is
defined in Section 30(m) of the Plan.



You are ultimately liable and responsible for all taxes owed by you in
connection with this Award, regardless of any action the Company takes or any
transaction pursuant to this section with respect to any tax withholding
obligations that arise in connection with this Award. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of this Award or the
subsequent sale of any of the Shares underlying the Award that vest. The Company
does not commit and is under no obligation to structure this Award to reduce or
eliminate your tax liability or to ensure that the tax withholding is sufficient
to entirely satisfy your tax liability arising from this Award.


5.
Disputes: Any question concerning the interpretation of this Agreement, any
adjustments to be made thereunder, and any controversy that may arise under this
Agreement, shall be determined by the Committee in accordance with its authority
under Section 4 of the Plan. Any such decision by the Committee shall be final
and binding.



6.
Other Matters:



(a)
The Award granted to an employee in any one year, or at any time, does not
obligate the Company or any Subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any Subsidiary or other affiliate) might
grant an award in any future year or in any given amount. Decisions regarding
any future grants of an award, if any, will be at the sole discretion of the
Committee.



(b)
As the grant of the Award is discretionary, the grant does not form part of your
contract of employment. If you are employed by any Company in the group other
than the Company, the grant of the Award will not form a contractual
relationship between you and the Company and will not form part of your contract
of employment with the Subsidiary which employs you.



(c)
Notwithstanding anything to the contrary in this Agreement, if you change
classification from a full-time employee to a part-time employee, the Company
may make unilateral changes to the terms and conditions of this Award, including
reducing the number of Shares subject to this Award, in accordance with Company
policy.








--------------------------------------------------------------------------------





(d)
This Award is an extraordinary item that does not constitute compensation for
services that you have rendered to the Company or any Subsidiaries (including,
as applicable, your employer). Further, this Award is not part of normal or
expected compensation or salary for any purpose including, but not limited to,
calculating any severance, resignation, termination, payment in lieu of notice,
redundancy, end of service payments, bonuses long-service awards, pension or
retirement benefits or similar payments.



(e)
Your participation in the Plan is voluntary. The Company, and its officers or
directors, do not guarantee or make any representation to you regarding the
performance of the Common Stock. The future value of the Common Stock is unknown
and cannot be predicted with any certainty.



(f)
Because this Agreement relates to terms and conditions under which you may be
issued Shares and the Company is a Delaware corporation, an essential term of
this Agreement is that it shall be governed by the laws of the State of
Delaware, without regard to choice of law principles of Delaware or other
jurisdictions. You acknowledge and agree that any action, suit, or proceeding
relating to this Agreement or the Award granted hereunder shall be brought in
the state or federal courts of competent jurisdiction in Santa Clara County in
the State of California.



(g)
Communications regarding the Plan and this Award may be made by electronic
delivery through email and/or an online or electronic system established and
maintained by the Company or a third party designated by the Company. You hereby
acknowledge that you have read this provision and consent to the electronic
delivery of the documents and contracting electronically with the Company
(and/or other parties) in relation to the Plan.



(h)
You hereby understand and acknowledge that your personal data may be collected,
used and transferred, in electronic or other form, by and among, as applicable,
your employer, the Company and its Subsidiaries for the purposes of
implementing, administering and managing the Plan. This may include personal
data regarding your employment, the nature and amount of your compensation and
the fact and conditions of your participation in the Plan, your name, gender,
home address, email address and telephone number, date of birth, tax file
number, social security number or other identification number, salary, tax
information, nationality, job title, any shares of stock or directorships held
in the Company and its Subsidiaries, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor and other personal data reasonably required for the
purpose of implementing, administering and managing the Plan (the “Data”). For
more information about your employer’s collection and processing of your Data
for this purpose, please see Intuit’s Global Employee Privacy Policy, which can
be found on the Company’s Intranet or by contacting your local human resources
representative.









(i)
Data Transfer for Administration of Plan.



(i)
You understand that certain Data may be transferred to the stock administrator,
whose name and contact information can be found on the Company’s Intranet (the
“Stock Administrator”) and other third parties as necessary to enable or assist
with the implementation, administration and management of the Plan. You
understand that such recipients may act as independent Data Controllers of your
Data under applicable privacy laws and in such cases the third party will be
responsible for the processing of the Data once it is in their possession or
control. You acknowledge that such third parties may process your Data in the
United States or in other countries with different, and in some cases less
protective, data protection laws than in your country. You acknowledge and
understand that, where any such third party is operating as a Data Controller,
that third party may collect additional Data from you in order to implement,
administer and manage the Plan, and that third party’s privacy policy will
govern its collection, use and sharing of your Data.



(ii)
You acknowledge and understand that where any such third party is acting as an
independent Data Controller, you will need to exercise your data rights under
local law, as applicable, with the third-party Data Controller directly.





(j)
This Agreement, and any issuance of Shares hereunder, is intended to comply and
shall be interpreted in accordance with Section 409A of the Code. Upon your
Separation from Service, the Company shall determine whether any Shares issued
to you in accordance with this Agreement could be determined to be payments from
a nonqualified deferred compensation plan and whether you are a “specified
employee” as of the applicable






--------------------------------------------------------------------------------





payment date (each as defined by Section 409A of the Code). If you are
determined to be a “specified employee” and any such payments are payable in
connection with your Separation from Service, and are not exempt from Section
409A of the Code as a short-term deferral or otherwise, these payments, to the
extent otherwise payable within six (6) months after your date of Separation
from Service, will be paid in a lump sum on the earlier of: (i) the date that is
six (6) months after your date of Separation from Service or (ii) the date of
your death. The foregoing six (6) month delay shall be applied if and only to
the extent necessary to avoid the imposition of taxes under Section 409A of the
Code. For purposes of this Agreement, a “Separation from Service” means an
anticipated permanent reduction in the level of bona fide services to twenty
percent (20%) or less of the average level of bona fide services performed over
the immediately preceding thirty-six (36) month period. For purposes of Section
409A of the Code, the payments to be made to you in accordance with this
Agreement shall be treated as a right to a series of separate payments.


7.
Miscellaneous: This Agreement (including the Plan, which is incorporated herein
by reference) constitutes the entire agreement between you and the Company with
respect to this Award, and supersedes all prior agreements or promises with
respect to the Award. Except as provided in the Plan, this Agreement may be
amended only by a written document signed by the Company and you. Subject to the
terms of the Plan, the Company may assign any of its rights and obligations
under this Agreement, and this Agreement shall be binding on, and inure to the
benefit of, the successors and assigns of the Company. Subject to the
restrictions on transfer of an Award described in Section 14 of the Plan, this
Agreement shall be binding on your permitted successors and assigns (including
heirs, executors, administrators and legal representatives). All notices
required under this Agreement or the Plan must be mailed or hand-delivered, (1)
in the case of the Company, to the Company, attn.: Stock Administration at 2535
Garcia Ave., Mountain View, CA 94043, or at such other address designated in
writing by the Company to you, and (2) in the case of you, at the address
recorded in the books and records of the Company as your then current home
address. You acknowledge and agree that any such notices from the Company to you
may also be delivered through the Company’s electronic mail system (prior to
your Termination Date) or at the last email address you provided to the Company
(after your Termination Date).



Additional information about the Plan and this Award (including certain tax
consequences related to the Award) is contained in the accompanying Prospectus
and, if applicable to you, the Global Supplement.


If you are employed by the Company outside of the United States, you will be
deemed to have accepted this Award unless you decline it within three months of
the Date of Grant.


The Company has signed this Agreement effective as of the Date of Grant.


INTUIT INC.






By: /S/ SASAN K. GOODARZI    
Sasan K. Goodarzi, President
and Chief Executive Officer





--------------------------------------------------------------------------------







Award No. ***
INTUIT INC. AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(Service-Based Vesting: CEO)
Intuit Inc., a Delaware corporation (“Intuit” or the “Company”), hereby grants
you a restricted stock unit award (“Award”) pursuant to the Company’s Amended
and Restated 2005 Equity Incentive Plan (the “Plan”) of the Company’s common
stock, $0.01 par value per share (“Common Stock” or “Shares”). The number of
Shares that are subject to the Award and may be earned by you (“Number of
Shares”) is set forth below. All capitalized terms in this Grant Agreement
(“Agreement”) that are not defined in this Agreement have the meanings given to
them in the Plan. This Agreement shall include any appendices, addenda or
consents attached hereto or otherwise associated herewith. This Award is subject
to all of the terms and conditions of the Plan, which is incorporated into this
Agreement by reference. This Agreement is not meant to interpret, extend, or
change the Plan in any way, or to represent the full terms of the Plan. If there
is any discrepancy, conflict or omission between this Agreement and the
provisions of the Plan, the provisions of the Plan shall apply.


Name of Participant:
***

Number of Shares:
***

Date of Grant:        ***
First Vesting Date:    ***


***This information is as shown in the Restricted Stock Units section of the
third-party administrator’s online portal.


Subject to the forfeiture provisions set forth in this Agreement, this Award
will vest as to 25% of the Number of Shares on July 1 in the calendar year
immediately after the Date of Grant and as to 6.25% of the Number of Shares on
each October 1, December 31, April 1 and July 1 that follows (each a “Vesting
Date”), until the Award is fully vested, provided that you have not Terminated
before the respective Vesting Dates. Notwithstanding the foregoing, if you are
or will be Retirement eligible in the calendar year in which the Date of Grant
occurs, this Award will vest as to 12.5% of the Number of Shares on December 31
in the calendar year of the Date of Grant, and as to 6.25% of the Number of
Shares on each April 1, July 1, October 1 and December 31 that follows (each a
“Vesting Date,” if this provision applies), until the Award is fully vested,
provided you have not Terminated before the respective Vesting Dates. Further,
and notwithstanding the foregoing, Sections 1(b) through 1(d) provide certain
circumstances in which you may vest in all or a portion of this Award before the
foregoing Vesting Dates. Any portion of this Award that does not vest, including
pursuant to Sections 1(b) through 1(d), shall be cancelled and you will have no
further right or claim thereunder.


1. In the event of your Termination prior to the last Vesting Date, the
following provisions will govern the vesting of this Award:


(a) Termination Generally: In the event of your Termination prior to the last
Vesting Date for any reason other than as expressly set forth in the other
subsections of this Section 1 of the Agreement, this Award immediately will stop
vesting and will terminate, and you will have no further right or claim to
anything under this Award (other than with respect to the portion of the Award
that has previously vested).


(b) Termination due to Retirement: In the event of your Termination prior to the
last Vesting Date due to your Retirement, you will vest in a pro-rata portion of
the Number of Shares, to be calculated as follows: divide your number of full
months of service since the Date of Grant by forty-eight (48) months, multiply
that quotient by the Number of Shares, then subtract any Shares in which you
already have vested, and round down to the nearest whole Share, and the Vesting
Date under this Agreement will be your Termination Date. For purposes of this
Award, “Retirement” means the Termination of your employment with the Company
after you have reached age fifty-five (55) and completed ten (10) full years of
service with the Company (including any parent or Subsidiary).


(c) Termination due to Death or Disability: In the event of your Termination
prior to the last Vesting Date due to your death or Disability after you have
been actively employed by the Company for one year or more, this Award will vest
as to 100% of the Number of Shares on your Termination Date, minus any Shares in
which you already have vested, and the Vesting Date under this Agreement will be
your Termination Date. For purposes of this Award, “Disability” is defined in
Section 30(j) of the Plan.







--------------------------------------------------------------------------------





(d) Termination On or Within One Year Following Corporate Transaction: In the
event of your Termination by the Company or its successor on or within one year
following the date of a Corporate Transaction and prior to the final Vesting
Date, you will vest in a pro-rata portion of the Number of Shares, to be
calculated as follows: divide your number of full months of service since the
Date of Grant by forty-eight (48) months, multiply that quotient by the Number
of Shares, then subtract any Shares in which you already have vested, and round
down to the nearest whole Share, and the Vesting Date under this Agreement will
be your Termination Date. For purposes of this Award, “Corporate Transaction” is
defined in Section 30(i) of the Plan.


(e) For purposes of this Agreement, your Termination will be deemed to occur on
the Termination Date, as defined in the Plan.


2.
Automatic Deferral; Issuance of Shares under this Award:



(a)
Following a Vesting Date, and subject to Section 4 of the Agreement, the Company
will issue you the Shares that became vested on such Vesting Date as soon as
reasonably possible after the earliest of (i) the date that is one year
following the applicable Vesting Date, (ii) the date of your death or
termination of employment on account of Disability, or (iii) the occurrence of a
Corporate Transaction that is a 409A Change in Control (as defined below). In
the event that the 409A Change in Control precedes such Vesting Date, the
Company will issue you the Shares that become vested on such Vesting Date as
soon as reasonably possible following such Vesting Date. For avoidance of doubt,
the occurrence of a Corporate Transaction that is not a 409A Change in Control
will not trigger the issuance of Shares prior to the date that is one year
following the applicable Vesting Date.



(b)
Upon the occurrence of an event described in Sections 1(b), 1(c) or 1(d), any
Shares that become vested on account of the application of Sections 1(b), 1(c)
or 1(d) will be issued to you by the Company as soon as reasonably possible
after the occurrence thereof. In addition, upon the occurrence of an event
described in Sections 1(b), 1(c) or 1(d) after a Vesting Date, any Shares that
previously became vested on account of the occurrence of such Vesting Date but
have not yet been issued to you shall be issued by the Company as soon as
reasonably possible after the occurrence of the event described in Section 1(b),
1(c) or 1(d), but in any event in compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), including the provisions of
Section 6(j) below.



(c)
A “409A Change in Control” shall mean a “change in the ownership or effective
control” of the Company or “change in the ownership of a substantial portion of
the assets” of the Company within the meaning of Treasury Regulations
§§1.409A-3(a)(5) and 1.409A-3(i).



(d)
For purposes of this Award, each date on which the shares are issued to you in
respect of the Award is referred to as a “Settlement Date.” Until the date the
Shares are issued to you, you will have no rights as a stockholder of the
Company. You acknowledge and agree that you may be required to provide a written
or electronic acknowledgement prior to the issuance of any Shares to you by the
Company under this Agreement. All issuances of Shares will be subject to the
requirements of Section 409A of the Code.



(e)
Notwithstanding the foregoing, upon your Termination by the Company for Cause
(as defined below), any portion of the Award that has not been previously
settled will terminate, be forfeited, and you will have no further right or
claim to anything under this Award. “Cause” means, for purposes of this
Agreement, (i) gross negligence or willful misconduct in the performance of your
duties to the Company (other than as a result of a Disability) that has resulted
or is likely to result in material damage to the Company, after a written demand
for substantial performance is delivered to you by the Board of Directors which
specifically identifies the manner in which you have not substantially performed
your duties and you have been provided with a reasonable opportunity of not less
than 30 days to cure any alleged gross negligence or willful misconduct; (ii)
commission of any act of fraud with respect to the Company; or (iii) conviction
of a felony or a crime involving moral turpitude. No act or failure to act by
you will be considered “willful” if done or omitted by you in good faith with
reasonable belief that your action or omission was in the best interests of the
Company. If the term “Cause” is defined in a separate agreement between you and
the Company setting forth the terms of your employment relationship with the
Company, that definition of “Cause” shall apply in lieu of the definition set
forth in this Section 2(e).



3.
Rights as a Stockholder; Dividend Equivalent Rights: You shall have no voting or
other rights as a stockholder with respect to the Shares underlying the Award
until such Shares have been issued to you. Notwithstanding the preceding
sentence, you shall be entitled to receive payment of the equivalent of any and
all dividends declared by the Company on its Common Stock on each date on which
dividends are paid on and after the Date of Grant of the Award in an amount
equal to the amount of such dividends multiplied by the number of Shares
underlying the then outstanding portion of the






--------------------------------------------------------------------------------





Award. These dividend equivalents shall be paid upon the later of (a) the date
dividends are paid to the common stockholders of the Company, or (b) the date
the Restricted Stock Units with respect to which such dividend equivalents are
payable become vested and the underlying Shares are issued (it being understood
that no dividend equivalents will be paid with respect to Shares underlying any
Restricted Stock Units that do not vest, and that dividend equivalent rights
equal to the dividends declared on the Company’s Common Stock from and after the
Date of Grant of the unvested Restricted Stock Units shall be paid as and when
such Restricted Stock Units vest and the underlying Shares are issued).


4.
Withholding Taxes: If you are subject to United States federal income and
employment taxes, this Award is generally taxable upon a Settlement Date based
on the Fair Market Value on such date; provided that this Award may become
taxable for purposes of employment taxes upon vesting, if earlier than a
Settlement Date. For further detail, and for information regarding taxation in
other jurisdictions, you should refer to the Global Supplement, which is an
attachment to and is incorporated by reference into this Agreement. To the
extent required by applicable law, you shall make arrangements satisfactory to
the Company for the payment and satisfaction of any income tax, employment tax,
social security tax, social insurance, payroll tax, contributions, payment on
account or other withholding obligations that arise under this Award and, if
applicable, any sale of Shares. The Company shall not be required to issue
Shares pursuant to this Award or to recognize any purported transfer of Shares
until such obligations are satisfied. Subject to the Company’s discretion and in
compliance with applicable laws, these obligations may be satisfied by the
Company withholding a number of Shares that would otherwise be issued under this
Award that the Company determines has a Fair Market Value sufficient to meet the
tax withholding obligations (determined using a rate of up to the maximum
statutory rate in the applicable jurisdictions), including but not limited to
withholding with respect to income and/or employment taxes on this Award,
including any stock-settled dividend equivalent rights paid with respect to any
Shares underlying this Award. Subject to the Company’s discretion and in
compliance with applicable laws, these obligations may also be satisfied by
other methods including, but not limited to: (a) through a “same day sale”
commitment from you and a FINRA Dealer meeting the requirements of the Company’s
“same day sale” procedures, (b) having the Company withhold amounts from amounts
otherwise payable to you under the Company’s payroll system, and (c) any other
methods approved by the Company. Notwithstanding the foregoing, since you are a
Section 16 Officer of the Company, unless otherwise agreed to by the Company and
you, these obligations will be satisfied by the Company withholding a number of
Shares that would otherwise be issued under this Award that the Company
determines has a Fair Market Value sufficient to meet the tax withholding
obligations (determined as the minimum statutory rate in the applicable
jurisdictions), including but not limited to withholding with respect to income
and/or employment taxes on this Award, including any stock-settled dividend
equivalent rights paid with respect to any Shares underlying this Award. For
purposes of this Award, “Fair Market Value” is defined in Section 30(m) of the
Plan.



You are ultimately liable and responsible for all taxes owed by you in
connection with this Award, regardless of any action the Company takes or any
transaction pursuant to this section with respect to any tax withholding
obligations that arise in connection with this Award. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of this Award or the
subsequent sale of any of the Shares underlying the Award that vest. The Company
does not commit and is under no obligation to structure this Award to reduce or
eliminate your tax liability or to ensure that the tax withholding is sufficient
to entirely satisfy your tax liability arising from this Award.


5.
Disputes: Any question concerning the interpretation of this Agreement, any
adjustments to be made thereunder, and any controversy that may arise under this
Agreement, shall be determined by the Committee in accordance with its authority
under Section 4 of the Plan. Any such decision by the Committee shall be final
and binding.



6.
Other Matters:



(a)
The Award granted to an employee in any one year, or at any time, does not
obligate the Company or any Subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any Subsidiary or other affiliate) might
grant an award in any future year or in any given amount. Decisions regarding
any future grants of an award, if any, will be at the sole discretion of the
Committee.



(b)
As the grant of the Award is discretionary, the grant does not form part of your
contract of employment. If you are employed by any Company in the group other
than the Company, the grant of the Award will not form a contractual
relationship between you and the Company and will not form part of your contract
of employment with the Subsidiary which employs you.








--------------------------------------------------------------------------------





(c)
Notwithstanding anything to the contrary in this Agreement, if you change
classification from a full-time employee to a part-time employee, the Company
may make unilateral changes to the terms and conditions of this Award, including
reducing the number of Shares subject to this Award, in accordance with Company
policy.



(d)
This Award is an extraordinary item that does not constitute compensation for
services that you have rendered to the Company or any Subsidiaries (including,
as applicable, your employer). Further, this Award is not part of normal or
expected compensation or salary for any purpose including, but not limited to,
calculating any severance, resignation, termination, payment in lieu of notice,
redundancy, end of service payments, bonuses long-service awards, pension or
retirement benefits or similar payments.



(e)
Your participation in the Plan is voluntary. The Company, and its officers or
directors, do not guarantee or make any representation to you regarding the
performance of the Common Stock. The future value of the Common Stock is unknown
and cannot be predicted with any certainty.



(f)
Because this Agreement relates to terms and conditions under which you may be
issued Shares and the Company is a Delaware corporation, an essential term of
this Agreement is that it shall be governed by the laws of the State of
Delaware, without regard to choice of law principles of Delaware or other
jurisdictions. You acknowledge and agree that any action, suit, or proceeding
relating to this Agreement or the Award granted hereunder shall be brought in
the state or federal courts of competent jurisdiction in Santa Clara County in
the State of California.



(g)
Communications regarding the Plan and this Award may be made by electronic
delivery through email and/or an online or electronic system established and
maintained by the Company or a third party designated by the Company. You hereby
acknowledge that you have read this provision and consent to the electronic
delivery of the documents and contracting electronically with the Company
(and/or other parties) in relation to the Plan.



(h)
You hereby understand and acknowledge that your personal data may be collected,
used and transferred, in electronic or other form, by and among, as applicable,
your employer, the Company and its Subsidiaries for the purposes of
implementing, administering and managing the Plan. This may include personal
data regarding your employment, the nature and amount of your compensation and
the fact and conditions of your participation in the Plan, your name, gender,
home address, email address and telephone number, date of birth, tax file
number, social security number or other identification number, salary, tax
information, nationality, job title, any shares of stock or directorships held
in the Company and its Subsidiaries, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor and other personal data reasonably required for the
purpose of implementing, administering and managing the Plan (the “Data”). For
more information about your employer’s collection and processing of your Data
for this purpose, please see Intuit’s Global Employee Privacy Policy, which can
be found on the Company’s Intranet or by contacting your local human resources
representative.



(i)
Data Transfer for Administration of Plan.



(i)
You understand that certain Data may be transferred to the stock administrator,
whose name and contact information can be found on the Company’s Intranet (the
“Stock Administrator”) and other third parties as necessary to enable or assist
with the implementation, administration and management of the Plan. You
understand that such recipients may act as independent Data Controllers of your
Data under applicable privacy laws and in such cases the third party will be
responsible for the processing of the Data once it is in their possession or
control. You acknowledge that such third parties may process your Data in the
United States or in other countries with different, and in some cases less
protective, data protection laws than in your country. You acknowledge and
understand that, where any such third party is operating as a Data Controller,
that third party may collect additional Data from you in order to implement,
administer and manage the Plan, and that third party’s privacy policy will
govern its collection, use and sharing of your Data.



(ii)
You acknowledge and understand that where any such third party is acting as an
independent Data Controller, you will need to exercise your data rights under
local law, as applicable, with the third-party Data Controller directly.



(j)
This Agreement, and any issuance of Shares hereunder, is intended to comply and
shall be interpreted in accordance with Section 409A of the Code. Upon your
Separation from Service, the Company shall determine whether any Shares issued
to you in accordance with this Agreement could be determined to be payments from
a nonqualified deferred compensation plan and whether you are a “specified
employee” as of the applicable






--------------------------------------------------------------------------------





payment date (each as defined by Section 409A of the Code). If you are
determined to be a “specified employee” and any such payments are payable in
connection with your Separation from Service, and are not exempt from Section
409A of the Code as a short-term deferral or otherwise, these payments, to the
extent otherwise payable within six (6) months after your date of Separation
from Service, will be paid in a lump sum on the earlier of: (i) the date that is
six (6) months after your date of Separation from Service or (ii) the date of
your death. The foregoing six (6) month delay shall be applied if and only to
the extent necessary to avoid the imposition of taxes under Section 409A of the
Code. For purposes of this Agreement, a “Separation from Service” means an
anticipated permanent reduction in the level of bona fide services to twenty
percent (20%) or less of the average level of bona fide services performed over
the immediately preceding thirty-six (36) month period. For purposes of Section
409A of the Code, the payments to be made to you in accordance with this
Agreement shall be treated as a right to a series of separate payments.


7.
Miscellaneous: This Agreement (including the Plan, which is incorporated herein
by reference) constitutes the entire agreement between you and the Company with
respect to this Award, and supersedes all prior agreements or promises with
respect to the Award. Except as provided in the Plan, this Agreement may be
amended only by a written document signed by the Company and you. Subject to the
terms of the Plan, the Company may assign any of its rights and obligations
under this Agreement, and this Agreement shall be binding on, and inure to the
benefit of, the successors and assigns of the Company. Subject to the
restrictions on transfer of an Award described in Section 14 of the Plan, this
Agreement shall be binding on your permitted successors and assigns (including
heirs, executors, administrators and legal representatives). All notices
required under this Agreement or the Plan must be mailed or hand-delivered, (1)
in the case of the Company, to the Company, attn.: Stock Administration at 2535
Garcia Ave., Mountain View, CA 94043, or at such other address designated in
writing by the Company to you, and (2) in the case of you, at the address
recorded in the books and records of the Company as your then current home
address. You acknowledge and agree that any such notices from the Company to you
may also be delivered through the Company’s electronic mail system (prior to
your Termination Date) or at the last email address you provided to the Company
(after your Termination Date).



Additional information about the Plan and this Award (including certain tax
consequences related to the Award) is contained in the accompanying Prospectus
and, if applicable to you, the Global Supplement.


If you are employed by the Company outside of the United States, you will be
deemed to have accepted this Award unless you decline it within three months of
the Date of Grant.


The Company has signed this Agreement effective as of the Date of Grant.


INTUIT INC.






By: /S/ MICHELLE CLATTERBUCK        
Michelle Clatterbuck, Executive
Vice President and Chief Financial Officer





--------------------------------------------------------------------------------







Award No. ***
INTUIT INC. AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN GRANT AGREEMENT
Restricted Stock Unit
(Performance-Based Vesting with Relative Total Shareholder Return Goals: CEO)
Intuit Inc., a Delaware corporation (“Intuit” or the “Company”), hereby grants
you a restricted stock unit award (“Award”) pursuant to the Company’s Amended
and Restated 2005 Equity Incentive Plan (the “Plan”), of the Company’s common
stock, $0.01 par value per share (“Common Stock” or “Shares”). The maximum
number of Shares that are subject to the Award and may become eligible to vest
(“Maximum Shares”) is set forth below. All capitalized terms in this Grant
Agreement (“Agreement”) that are not defined in this Agreement have the meanings
given to them in the Plan. This Agreement shall include any appendices, addenda
or consents attached hereto or otherwise associated herewith. This Award is
subject to all of the terms and conditions of the Plan, which is incorporated
into this Agreement by reference. This Agreement is not meant to interpret,
extend, or change the Plan in any way, or to represent the full terms of the
Plan. If there is any discrepancy, conflict or omission between this Agreement
and the provisions of the Plan, the provisions of the Plan shall apply.


Name of Participant: ***        
Maximum Shares: 200% of the Target Shares
Target Shares: *** total (one-third of this number for each of the three
overlapping Performance Periods)
Date of Grant:    ***    
Vesting Date:    September 1, 2023


***This information is as shown in the Restricted Stock Units section of the
third-party administrator’s online portal.


Vesting Based on Achievement of Total Shareholder Return Goals. Subject to the
service conditions included in this Agreement, vesting of this Award is based on
Intuit’s percentile rank of total shareholder return (“TSR”) among a group of
comparator companies (the “Comparison Group”), as set forth on Exhibit A (the
“TSR Goals”). Actual performance against the TSR Goals is measured as follows:
up to one-third of the Maximum Shares will be eligible to vest based on the
actual performance against the TSR Goals as measured over the period beginning
on August 1, 2020 and ending on July 31, 2021 (the “12 Month Performance
Period”), up to one-third of the Maximum Shares will be eligible to vest based
on the actual performance against the TSR Goals as measured over the period
beginning on August 1, 2020 and ending on July 31, 2022 (the “24 Month
Performance Period”), and up to one-third of the Maximum Shares will be eligible
to be vest based on the actual performance against the TSR Goals as measured
over the period beginning on August 1, 2020 and ending on July 31, 2023 (the “36
Month Performance Period” and, together with the 12 Month Performance Period and
the 24 Month Performance Period, the “Performance Periods” and each a
“Performance Period”). The actual performance against the TSR Goals for each
Performance Period must be certified by the Compensation and Organizational
Development Committee of Intuit’s Board of Directors (“Committee”) in order for
any portion of this Award to be eligible to vest; provided, however, that if
Intuit’s TSR is negative during a Performance Period, then, subject to Note 2 in
Exhibit A, the maximum Shares that the Committee can certify as eligible to vest
for that Performance Period will be the Target Shares for that Performance
Period. The Committee will certify the results of the TSR Goals as soon as
reasonably possible (the date of such certification for the respective
Performance Period, the “Certification Date”) after each Performance Period. Any
portion of this Award that is eligible to vest based on the Committee’s
certification will be subject to continued service through the Vesting Date in
order to become fully vested. For the avoidance of doubt, you must remain in
continuous service with Intuit through and including the Vesting Date in order
to become vested in any portion of the Award that becomes eligible to vest based
on the Committee’s certification. Any portion of this Award that is not eligible
to vest based on the Committee’s certification for the applicable Performance
Period will terminate on the Certification Date of the respective Performance
Period. Notwithstanding the foregoing, Sections 1(b) through 1(e) provide
certain circumstances in which you may vest in this Award before the Vesting
Date and/or without certification of the TSR Goals by the Committee. If any of
Sections 1(b) through 1(e) apply, then any portion of this Award that does not
vest pursuant to those sections will terminate.


Comparison Group. The Comparison Group will be the companies shown on Exhibit B
(each, together with Intuit, a “Member Company”); provided, however, that a
company will be removed from the Comparison Group if, during a Performance
Period, it ceases to have a class of equity securities that is both registered
under the Securities Exchange Act of 1934 and actively traded on a U.S. public
securities market (unless such cessation of such listing is due to any of the
circumstances in (i) through (iv) of the following paragraph).


Definition of TSR. “TSR” as applied to any Member Company means stock price
appreciation from the beginning to the end of the applicable Performance Period,
plus dividends and distributions made or declared (assuming such dividends or





--------------------------------------------------------------------------------





distributions are reinvested in the common stock of the Member Company) during
such Performance Period, expressed as a percentage return. Except as modified in
Section 1(e), for purposes of computing TSR, the stock price at the beginning of
a Performance Period will be the average price of a share of common stock of a
Member Company over the 30 trading days beginning on August 1, 2020, and the
stock price at the end of the Performance Period will be the average price of a
share of common stock of a Member Company over the 30 trading days ending (i)
July 31, 2021, for the 12 Month Performance Period, (ii) July 31, 2022, for the
24 Month Performance Period, and (iii) July 31, 2023 for the 36 Month
Performance Period, adjusted for stock splits or similar changes in capital
structure; provided, however, that TSR for a Member Company will be negative one
hundred percent (-100%) if the Member Company: (i) files for bankruptcy,
reorganization, or liquidation under any chapter of the U.S. Bankruptcy Code;
(ii) is the subject of an involuntary bankruptcy proceeding that is not
dismissed within 30 days; (iii) is the subject of a stockholder approved plan of
liquidation or dissolution; or (iv) ceases to conduct substantial business
operations. For avoidance of doubt, the acquisition of a Member Company by
another person or group of related persons by itself does not result in the
Member Company being treated as ceasing to conduct substantial business
operations.


1. In the event of your Termination or a Corporate Transaction prior to the
Vesting Date, the following provisions will govern the vesting of this Award:


(a) Termination Generally: In the event of your Termination prior to the Vesting
Date for any reason other than as expressly set forth in the other subsections
of this Section 1 of the Agreement, this Award will terminate immediately
without having vested as to any of the Shares and you will have no right or
claim to anything under this Award.


(b) Termination due to Retirement: In the event of your Termination prior to the
Vesting Date due to your Retirement, you will vest immediately on the date of
your Retirement in a pro-rata portion of the Award, to be calculated as follows:
divide your number of full months of service since the Date of Grant by
thirty-six (36) months, multiply this quotient (the “pro rata percentage”) by
the sum of (i) the number of Shares that were to vest on the Vesting Date,
subject to your continued employment, based on the actual level of achievement
of the TSR Goals, as certified by the Committee, for each completed Performance
Period, and (ii) 100% of the Target Shares that remain subject to any incomplete
Performance Period, and rounding down to the nearest whole Share. The Vesting
Date under this Agreement will be your Termination Date. Subject to Section
6(j), Shares that become vested in accordance with this Section 1(b) will be
distributed to you as soon as reasonably practicable following the date of your
Retirement. For purposes of this Award, “Retirement” means the Termination of
your employment with the Company after you have reached age fifty-five (55) and
completed ten (10) full years of service with the Company (including any parent
or Subsidiary).


(c) Termination due to Death or Disability: In the event of your Termination
prior to the Vesting Date due to your death or Disability after you have been
actively employed by the Company for one year or more, this Award will vest
immediately as to the sum of (i) the number of Shares that were to vest on the
Vesting Date, assuming that you had continued employment until the Vesting Date,
based on the actual level of achievement of the TSR Goals, as certified by the
Committee, for each completed Performance Period, and (ii) 100% of the Target
Shares that remain subject to any incomplete Performance Period. The Vesting
Date under this Agreement will be your Termination Date. Shares that become
vested in accordance with this Section 1(c) will be distributed to you as soon
as reasonably practicable following the date of your Termination due to your
death or Disability. For purposes of this Award, “Disability” is defined in
Section 30(j) of the Plan.


(d) Involuntary Termination: In the event of your Involuntary Termination before
the Vesting Date, a pro rata portion of this Award will vest immediately on your
Termination Date by applying the pro rata percentage to the sum of (i) the
number of Shares that were to vest on the Vesting Date, assuming that you had
continued employment until the Vesting Date, based on the actual level of
achievement of the TSR Goals, as certified by the Committee, for each completed
Performance Period, and (ii) 100% of the Target Shares that remain subject to
any incomplete Performance Period, and rounding down to the nearest whole Share.
Subject to Section 6(j), Shares that become vested in accordance with this
Section 1(d) will be distributed to you as soon as reasonably possible after the
effective date of a waiver and general release of claims executed by you in
favor of the Company and certain related persons determined by the Company in
the form presented by the Company (“Release”). If you do not execute the Release
within forty-five (45) days following your Termination Date or such longer
period of time as may be required under applicable law, then you will not be
entitled to the receipt of any Shares under this Section 1(d). If the time
period to execute and/or revoke the Release spans two calendar years, then,
notwithstanding anything contained herein to the contrary, Shares to be
distributed to you pursuant to this Section 1(d) will not be distributed to you
until the second calendar year. Involuntary Termination means, for purposes of
this Agreement, either (A) your Termination by the Company without Cause, or (B)
your resignation for Good Reason. “Cause”





--------------------------------------------------------------------------------





means, for purposes of this Agreement, (i) gross negligence or willful
misconduct in the performance of your duties to the Company (other than as a
result of a Disability) that has resulted or is likely to result in material
damage to the Company, after a written demand for substantial performance is
delivered to you by the Board of Directors which specifically identifies the
manner in which you have not substantially performed your duties and you have
been provided with a reasonable opportunity of not less than 30 days to cure any
alleged gross negligence or willful misconduct; (ii) commission of any act of
fraud with respect to the Company; or (iii) conviction of a felony or a crime
involving moral turpitude. No act or failure to act by you will be considered
“willful” if done or omitted by you in good faith with reasonable belief that
your action or omission was in the best interests of the Company. “Good Reason”
means, for the purposes of this Agreement, your resignation within sixty (60)
days after the occurrence any of the following events without your consent:
(i) a material reduction in your duties that is inconsistent with your position
at the time of the Date of Grant, (ii) any material reduction in your base
annual salary or target annual bonus (other than in connection with a general
decrease in the base salaries or target bonuses for all officers of Intuit), or
(iii) a requirement by Intuit that you relocate your principal office to a
facility more than 50 miles from your principal office on the Date of Grant;
provided however, that with regard to (i) through (iii) you must provide Intuit
with written notice of the event allegedly constituting “Good Reason,” and
Intuit will have 15 days from the date it receives such written notice to cure
such event. If you do not execute the Release before the time that Shares are
distributed to other Participants, then Shares will be distributed to you at the
time the Release has become effective, provided that the Release becomes
effective during the time period provided in this Section 1(d).


(e) Corporate Transaction: In the event of a Corporate Transaction before the
Vesting Date, the level of achievement of the TSR Goals will be based on the
actual level of achievement of the TSR Goals, as certified by the Committee, for
each completed Performance Period and will be determined as of the effective
date of the Corporate Transaction based on the Comparison Group as constituted
on such date (the “CIC Achievement Level”) for any incomplete Performance
Period. In addition, for any incomplete Performance Period, Intuit’s ending
stock price will be the sale price of the Shares in the Corporate Transaction
and the ending stock price of the other Member Companies will be the average
price of a share of common stock of a Member Company over the 30 trading days
ending on the effective date of the Corporate Transaction, in each case adjusted
for changes in capital structure. This Award will vest immediately prior to the
consummation of such Corporate Transaction based on the CIC Achievement Level.
Shares that become vested in accordance with this Section 1(e) will be
distributed as soon as reasonably possible after such determinations are
complete. For avoidance of doubt, with respect to any incomplete Performance
Period, this provision is intended to result in you vesting in the number of
Shares corresponding to the CIC Achievement Level, without Committee
certification, provided that you are employed immediately prior to the
consummation of a Corporate Transaction. For purposes of this Award, “Corporate
Transaction” is defined in Section 30(i) of the Plan; provided that such
Corporate Transaction constitutes a “change in the ownership or effective
control” of the Company or “change in the ownership of a substantial portion of
the assets” of the Company within the meaning of Treasury Regulations
1.409A-3(a)(5) and 1.409A-3(i) (“409A Change in Control”).


(f) For purposes of this Agreement, your Termination will be deemed to occur on
the Termination Date, as defined in the Plan.


2. Automatic Deferral; Issuance of Shares under this Award: Subject to Section 4
of the Agreement, payment of the Award through the issuance of Shares that
become vested as of the Vesting Date shall be automatically deferred until the
earliest of: (a) the date that is one year following the Vesting Date; (b)
Termination described in Section 1(c) above; or (c) the occurrence of a 409A
Change in Control (the earliest such date, the “Settlement Date”). For avoidance
of doubt, the occurrence of a Corporate Transaction following the Vesting Date
that is not a 409A Change in Control will not trigger the issuance of Shares
prior to the date that is one year following the Vesting Date. Subject to
Section 6(j), in the event of a Termination pursuant to Sections 1(b) through
1(d) prior to the Vesting Date, Shares will be distributed as soon as reasonably
possible after the Termination Date or, if later, the date that the Release
becomes effective in accordance with Section 1(d) (but, to the extent that
Section 409A of the Code is applicable to you, in no case later than March 15th
of the calendar year after the calendar year in which the Termination Date or
the effective date of the Release occurs). In addition, upon the occurrence of
an event described in Sections 1(b) through 1(d) after the Vesting Date, any
Shares that previously became vested on the Vesting Date but have not yet been
issued to you shall be issued by the Company as soon as reasonably possible
after the occurrence of the event described in Sections 1(b) through 1(d), but
in any event in compliance with Section 409A of the Code, including the
provisions of Section 6(j) below. Until the date the Shares are issued to you,
you will have no rights as a stockholder of the Company. You acknowledge and
agree that you may be required to provide a written or electronic acknowledgment
prior to the issuance of any Shares to you by the Company under this Agreement.
All issuances of Shares will be subject to the requirements of Section 409A of
the Code.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, upon your Termination by the Company for Cause,
any portion of the Award that has not been previously settled will terminate, be
forfeited, and you will have no further right or claim to anything under this
Award.


3. Rights as a Stockholder; Dividend Equivalent Rights: You shall have no voting
or other rights as a stockholder with respect to the Shares underlying the Award
until such Shares have been issued to you. Notwithstanding the preceding
sentence, you shall be entitled to receive payment of the equivalent of any and
all dividends declared by the Company on its Common Stock on each date on which
dividends are paid on and after the Date of Grant of the Award in an amount
equal to the amount of such dividends multiplied by the number of Shares
underlying the then outstanding portion of the Award. These dividend equivalents
shall be paid upon the later of (a) the date dividends are paid to the common
stockholders of the Company, or (b) the date the Restricted Stock Units with
respect to which such dividend equivalents are payable become vested and the
underlying Shares are issued (it being understood that no dividend equivalents
will be paid with respect to Shares underlying any Restricted Stock Units that
do not vest, but that dividend equivalent rights equal to the dividends declared
on the Company’s Common Stock from and after the Date of Grant of the unvested
Restricted Stock Units shall be paid as and when such Restricted Stock Units
vest and the underlying Shares are issued).


4.
Withholding Taxes: If you are subject to United States federal income and
employment taxes, this Award is generally taxable upon a Settlement Date based
on the Fair Market Value on such date; provided that this Award may become
taxable for purposes of employment taxes upon vesting, if earlier than a
Settlement Date. For further detail, and for information regarding taxation in
other jurisdictions, you should refer to the Global Supplement, which is an
attachment to and is incorporated by reference into this Agreement. To the
extent required by applicable law, you shall make arrangements satisfactory to
the Company for the payment and satisfaction of any income tax, employment tax,
social security tax, social insurance, payroll tax, contributions, payment on
account or other withholding obligations that arise under this Award and, if
applicable, any sale of Shares. The Company shall not be required to issue
Shares pursuant to this Award or to recognize any purported transfer of Shares
until such obligations are satisfied. Subject to the Company’s discretion and in
compliance with applicable laws, these obligations may be satisfied by the
Company withholding a number of Shares that would otherwise be issued under this
Award that the Company determines has a Fair Market Value sufficient to meet the
tax withholding obligations (determined using a rate of up to the maximum
statutory rate in the applicable jurisdictions), including but not limited to
withholding with respect to income and/or employment taxes on this Award,
including any stock-settled dividend equivalent rights paid with respect to any
Shares underlying this Award. Subject to the Company’s discretion and in
compliance with applicable laws, these obligations may also be satisfied by
other methods including, but not limited to: (a) through a “same day sale”
commitment from you and a FINRA Dealer meeting the requirements of the Company’s
“same day sale” procedures, (b) having the Company withhold amounts from amounts
otherwise payable to you under the Company’s payroll system, and (c) any other
methods approved by the Company. Notwithstanding the foregoing, since you are a
Section 16 Officer of the Company, unless otherwise agreed to by the Company and
you, these obligations will be satisfied by the Company withholding a number of
Shares that would otherwise be issued under this Award that the Company
determines has a Fair Market Value sufficient to meet the tax withholding
obligations (determined as the minimum statutory rate in the applicable
jurisdictions), including but not limited to withholding with respect to income
and/or employment taxes on this Award, including any stock-settled dividend
equivalent rights paid with respect to any Shares underlying this Award. For
purposes of this Award, “Fair Market Value” is defined in Section 30(m) of the
Plan.



You are ultimately liable and responsible for all taxes owed by you in
connection with this Award, regardless of any action the Company takes or any
transaction pursuant to this section with respect to any tax withholding
obligations that arise in connection with this Award. The Company makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of this Award or the
subsequent sale of any of the Shares underlying the Award that vest. The Company
does not commit and is under no obligation to structure this Award to reduce or
eliminate your tax liability or to ensure that the tax withholding is sufficient
to entirely satisfy your tax liability arising from this Award.


5. Disputes: Any question concerning the interpretation of this Agreement, any
adjustments to be made thereunder, and any controversy that may arise under this
Agreement, shall be determined by the Committee in accordance with its authority
under Section 4 of the Plan. Any such decision by the Committee shall be final
and binding.


6. Other Matters:


(a) The Award granted to an employee in any one year, or at any time, does not
obligate the Company or any Subsidiary or other affiliate of the Company to
grant an award in any future year or in any given amount and should not create
an expectation that the Company (or any Subsidiary or other affiliate) might
grant an award in





--------------------------------------------------------------------------------





any future year or in any given amount. Decisions regarding any future grants of
an award, if any, will be at the sole discretion of the Committee.


(b)
As the grant of the Award is discretionary, the grant does not form part of your
contract of employment. If you are employed by any Company in the group other
than the Company, the grant of the Award will not form a contractual
relationship between you and the Company and will not form part of your contract
of employment with the Subsidiary which employs you.



(c) Notwithstanding anything to the contrary in this Agreement, if you change
classification from a full-time employee to a part-time employee, the Company
may make unilateral changes to the terms and conditions of this Award, including
reducing the number of Shares subject to this Award, in accordance with Company
policy.


(d)
This Award is an extraordinary item that does not constitute compensation for
services that you have rendered to the Company or any Subsidiaries (including,
as applicable, your employer). Further, this Award is not part of normal or
expected compensation or salary for any purpose including, but not limited to,
calculating any severance, resignation, termination, payment in lieu of notice,
redundancy, end of service payments, bonuses long-service awards, pension or
retirement benefits or similar payments.



(e) Your participation in the Plan is voluntary. The Company, and its officers
or directors, do not guarantee or make any representation to you regarding the
performance of the Common Stock. The future value of the Common Stock is unknown
and cannot be predicted with any certainty.


(f)
Because this Agreement relates to terms and conditions under which you may be
issued Shares and the Company is a Delaware corporation, an essential term of
this Agreement is that it shall be governed by the laws of the State of
Delaware, without regard to choice of law principles of Delaware or other
jurisdictions. You acknowledge and agree that any action, suit, or proceeding
relating to this Agreement or the Award granted hereunder shall be brought in
the state or federal courts of competent jurisdiction in Santa Clara County in
the State of California.



(g)
Communications regarding the Plan and this Award may be made by electronic
delivery through email and/or an online or electronic system established and
maintained by the Company or a third party designated by the Company. You hereby
acknowledge that you have read this provision and consent to the electronic
delivery of the documents and contracting electronically with the Company
(and/or other parties) in relation to the Plan.



(h)
You hereby understand and acknowledge that your personal data may be collected,
used and transferred, in electronic or other form, by and among, as applicable,
your employer, the Company and its Subsidiaries for the purposes of
implementing, administering and managing the Plan. This may include personal
data regarding your employment, the nature and amount of your compensation and
the fact and conditions of your participation in the Plan, your name, gender,
home address, email address and telephone number, date of birth, tax file
number, social security number or other identification number, salary, tax
information, nationality, job title, any shares of stock or directorships held
in the Company and its Subsidiaries, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor and other personal data reasonably required for the
purpose of implementing, administering and managing the Plan (the “Data”). For
more information about your employer’s collection and processing of your Data
for this purpose, please see Intuit’s Global Employee Privacy Policy, which can
be found on the Company’s Intranet or by contacting your local human resources
representative.



(i)
Data Transfer for Administration of Plan.



(i)
You understand that certain Data may be transferred to the stock administrator,
whose name and contact information can be found on the Company’s Intranet (the
“Stock Administrator”) and other third parties as necessary to enable or assist
with the implementation, administration and management of the Plan. You
understand that such recipients may act as independent Data Controllers of your
Data under applicable privacy laws and in such cases the third party will be
responsible for the processing of the Data once it is in their possession or
control. You acknowledge that such third parties may process your Data in the
United States or in other countries with different, and in some cases less
protective, data protection laws than in your country. You acknowledge and
understand that, where any such third party is operating as a Data Controller,
that third party may collect additional Data from you in order to implement,
administer and manage the Plan, and that third party’s privacy policy will
govern its collection, use and sharing of your Data.








--------------------------------------------------------------------------------





(ii)
You acknowledge and understand that where any such third party is acting as an
independent Data Controller, you will need to exercise your data rights under
local law, as applicable, with the third-party Data Controller directly.



(j)
This Agreement, and any issuance of Shares hereunder, is intended to comply and
shall be interpreted in accordance with Section 409A of the Code. Upon your
Separation from Service, the Company shall determine whether any Shares issued
to you in accordance with this Agreement could be determined to be payments from
a nonqualified deferred compensation plan and whether you are a “specified
employee” as of the applicable payment date (each as defined by Section 409A of
the Code). If you are determined to be a “specified employee” and any such
payments are payable in connection with your Separation from Service, and are
not exempt from Section 409A of the Code as a short-term deferral or otherwise,
these payments, to the extent otherwise payable within six (6) months after your
date of Separation from Service, will be paid in a lump sum on the earlier of:
(i) the date that is six (6) months after your date of Separation from Service
or (ii) the date of your death. The foregoing six (6) month delay shall be
applied if and only to the extent necessary to avoid the imposition of taxes
under Section 409A of the Code. For purposes of this Agreement, a “Separation
from Service” means an anticipated permanent reduction in the level of bona fide
services to twenty percent (20%) or less of the average level of bona fide
services performed over the immediately preceding thirty-six (36) month period.
For purposes of Section 409A of the Code, the payments to be made to you in
accordance with this Agreement shall be treated as a right to a series of
separate payments.



7. Miscellaneous: This Agreement (including the Plan, which is incorporated
herein by reference) constitutes the entire agreement between you and the
Company with respect to this Award, and supersedes all prior agreements or
promises with respect to the Award. Except as provided in the Plan, this
Agreement may be amended only by a written document signed by the Company and
you. Subject to the terms of the Plan, the Company may assign any of its rights
and obligations under this Agreement, and this Agreement shall be binding on,
and inure to the benefit of, the successors and assigns of the Company. Subject
to the restrictions on transfer of an Award described in Section 14 of the Plan,
this Agreement shall be binding on your permitted successors and assigns
(including heirs, executors, administrators and legal representatives). All
notices required under this Agreement or the Plan must be mailed or
hand-delivered, (1) in the case of the Company, to the Company, attn.: Stock
Administration at 2535 Garcia Ave., Mountain View, CA 94043, or at such other
address designated in writing by the Company to you, and (2) in the case of you,
at the address recorded in the books and records of the Company as your then
current home address. You acknowledge and agree that any such notices from the
Company to you may also be delivered through the Company’s electronic mail
system (prior to your Termination Date) or at the last email address you
provided to the Company (after your Termination Date).


Additional information about the Plan and this Award (including certain tax
consequences related to the Award) is contained in the accompanying Prospectus
and, if applicable to you, the Global Supplement.


If you are employed by the Company outside of the United States, you will be
deemed to have accepted this Award unless you decline it within three months of
the Date of Grant.


The Company has signed this Agreement effective as of the Date of Grant.


INTUIT INC.






By: /s/ MICHELLE CLATTERBUCK        
Michelle Clatterbuck, Executive
Vice President and Chief Financial Officer





